Citation Nr: 0619095	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to April 1977 
and from April 1977 to April 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.  In September 
2005, the veteran appeared at a hearing at the RO before the 
undersigned. 

At his hearing, the veteran indicated that he had been 
diagnosed with symptoms of schizophrenia.  The issue of 
service connection for a neuropsychiatric disorder, other 
than PTSD, has been not been developed for appeal and is thus 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD due to service.  At his 
hearing, he testified that his PTSD stressor during his 
second period of service was the death of his father.  His 
father's death certificate had not been associated with the 
claims folder.  He also testified that the Social Security 
Administration afforded him an examination.  The record was 
held open for 30 days from the date of the hearing to receive 
the death certificate and Social Security records.  However, 
to date, these documents have not been associated with the 
claims folder.  Therefore, additional development must be 
undertaken before the claim may be adjudicated.  

Also, while the veteran was afforded a general VA examination 
in December 2002, he has not been afforded a PTSD 
examination.  In this case, the Board believes that a medical 
opinion is necessary to determine whether the veteran has 
PTSD and if so, whether it was the result of his claimed 
stressor (death of his father while the veteran was in 
service).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary 
assistance/authorization from the 
veteran, the RO should obtain the 
veteran's father's death certificate.  

2.  With any necessary 
assistance/authorization from the 
veteran, the RO should obtain the 
veteran's records from the Social 
Security Administration, including any 
examination reports.  

3.  If, and only if, proof of the 
veteran's father's death during his 
period of service is received, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the examiner for review and the examiner 
should specifically comment on the 
pertinent evidence, including the 
service medical records reflecting 
treatment for psychiatric problems and 
the December 2002 VA examination report.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale, should be 
accomplished.  The examiner should 
determine whether the veteran currently 
suffers from PTSD in accordance with 
DSM-IV.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
death of the veteran's father was a 
sufficient stressor to produce PTSD; (2) 
whether 


the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the inservice stressor and 
the diagnosis of PTSD.  The examination 
report should include the complete 
rationale for all opinions expressed. 

4.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  Thereafter, 
this claim should be returned to this 
Board for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


